DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 1 and 10 are objected to because of the following informalities:  in lines 7 and 12 of claim 1, and lines 8 and 14 of claim 10, the phrase “width smaller that is smaller” is confusing.  Further, in claim 1, lines 8 and 13,  and in claim 10, lines 9 and 16, the word “that” should be --than--Appropriate correction is required.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1-3,5,6,9,10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Alofsin (3738330) in view of Birchler (2019/0380309).  Alofsin shows a band and discloses a method for using a band for attachment to a midsection of an animal comprising a central portion comprising a protective liner 13 and having a first central portion width; first and second straps 14,15 integral with and disposed on  first and second sides respectively of the central portion, the first strap tapering in width from a first strap width, proximal the central portion, to a second strap width that is smaller than the first strap width, with the first strap width having a smaller width than the first central portion width; a second strap integral with and disposed on a second side of the central portion opposite the first side, the strap tapering in width from a third strap width, proximal the central portion, to a fourth strap width smaller that is smaller than the third strap width, with the third strap width having a smaller width than the first central portion width; wherein the tapering in width of the first strap and the second strap occurs proximal to the central portion such that a remainder length of each of the first strap and the second strap has a substantially uniform width, wherein the second strap width and the fourth strap width appear to be less than a third of the first central portion width; and a fastener mechanism 21,22 being configured to latch over a back of the animal, and the protective liner being configured to cover an underside of the animal.  Although Alofsin shows a rectangular central portion, it would have been obvious to one skilled in the art to make it oval shape as a simple easily conceived design modification.  With respect to claim 9, it would have been obvious to one having ordinary skill in the art at the time the invention was made to construct the central portion and straps of cotton, fleece or flannel material in order to enhance the comfort of the animal, and since it has been held to be within the general skill of a worker in the art to select a known material on the basis of it suitability for the intended use as a matter of obvious design choice.   In re Leshin, 125 USPQ 416. Alofsin, however, does not show wherein the fastener is a buckle comprising a male buckle secured to a distal end of the first strap and a female buckle secured to a distal end of the second strap.  Birchler teaches a device for catching urine having a central portion with first and second straps 18,20 extending therefrom, wherein the straps comprise first and second couplers 22,24 and release buckle 26 having male and female engagement.  It would have been obvious to one skilled in the art to use the buckle attachment taught by Birchler on the Alofsin in order to provide more secure attachment of the device to the animal, and since it is well known to use various types of alternate equivalent fastening mechanisms (buckles, snaps, hook and loop, etc) to achieve the desired attachment. 
Claim(s) 7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Alofsin in view of Birchler as applied to claim 1 above, and further in view of Zoltanski (10238090) which teaches an absorbent garment for animals having straps 120,130,160 and buckle mechanisms 110,150 wherein the length of the straps can be adjustable.  It would have been obvious to one skilled in the art to provide that the Alofsin in view of Birchler article have adjustable straps as taught by Zoltanski to enable the absorbent garment to be properly fitted or cinched around the animal’s body.

Allowable Subject Matter
Claims 4 and 8 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. The cited prior art shows examples of animal urine collection devices.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to YVONNE ABBOTT whose telephone number is (571)272-6896. The examiner can normally be reached 7am -5:30pmEST Monday- Thursday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Timothy Collins can be reached on 571-272-6886. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/YVONNE R ABBOTT-LEWIS/Primary Examiner, Art Unit 3644